Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-5, 7-24 are pending.  
Priority
Instant application 16643250, filed 2/28/2020 claims benefit as follows:

    PNG
    media_image1.png
    114
    393
    media_image1.png
    Greyscale
.

Response to Applicant Amendment/Argument
In view of Applicant amendment, the 102 rejection of record is withdrawn.  In view of the amendment, the objections of record are withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The ‘990 publication was previously made of record and is overcome by Applicant amendment because there is no teaching suggestion or motivation to arrive at a compound having a W1 that is selected from substituted and unsubstituted arylene of C6-C30.
Additional close art includes JP-2000191729 (“the ‘729 publication”, made of record on the IDS).  The ‘729 publication also fails to teach C6-C30 arylene groups as W1 relative to the instant claims.
Further, art was made of record but was not applied in the action mailed 2/17/2021 (pages 4-6) incorporated by reference herein.
Examiner expanded the specie election search to the full breath of the instant claims an no additional art was identified.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	All claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622